OPINION OF THE COURT
Arnold P. Etelson, J.
Defendant moves to dismiss her speeding charge contending that she appeared at the time and date directed in her appearance ticket and the court was not in session. The ticket was returnable on a Sunday evening.
Defendant cites Matter of Abbott v Rose (40 Misc 2d 64) and Matter of Bennett v Mannix (30 Misc 2d 613) as her authority for the dismissal.
*173The Abbott case (supra) was decided in 1963 in a mandamus proceeding in Supreme Court filed to prevent a Justice of the Peace from conducting further proceedings in the case. It stood for the proposition that the court was a Court of Special Sessions whose jurisdiction was limited to specific dates on which the court was in session. The rationale was that the court either had no jurisdiction, or if it had, it could not adjourn the case to another date because no Judge appeared in court on the erroneous return date. Abbott cites the Mannix case (supra).
It is well known that an appearance ticket is merely an invitation to appear in court. Jurisdiction usually follows by the filing of a simplified traffic information with the court. (CPL 100.10 [2] [a]; 150.10; Vehicle and Traffic Law § 207.)
By virtue of the Uniform Justice Court Act in 1967 the local court system was revised and new court names and Judges’ titles came into existence. The former village Police Courts and town Justice Courts became the Justice Courts. The Police Justice or Police Judge became the Village Justice and the Justice of the Peace became the Town Justice. (UJCA 102, 103.)
The Criminal Procedure Law, effective September 1, 1971, abolished the Code of Criminal Procedure and created Town and Village Courts and their respective jurisdictions. (CPL 10.10.) It was the death-knell of the Court of Special Sessions and the Justices of the Peace and furnished the Town or Village Justice with the authority to handle every aspect of a misdemeanor, violation or traffic infraction from beginning to end. (See, Commn Staff Notes, reprinted preceding and following NY CLS, Book 7, CPL 10.10, at 74-75, 76-78.) UJCA 2001 clothes the courts with the jurisdiction and procedure prescribed by the CPL. By virtue of the UJCA and CPL it appears that the name of the court is either “Justice Court” or “Town Court” or “Village Court”. (See, People v Mann, 97 NY 530, for a historical discussion of Justices of the Peace.)
Upon the filing of a uniform traffic information the court has the jurisdiction to issue process and warrants and conduct trials within the constraints of CPL 100.25.
Defendant’s motion is denied.